Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group 1 claims 1-9 in the reply filed on 08/01/2022 is acknowledged.  The traversal is on the ground(s) that the German prior art (DE102012025205 to Heidenreich, hereinafter referred to as Heidenreich) applied in the restriction requirement does not explicitly disclose the present of crednerite, therefore claim 1 makes a contribution over the prior art via a special technical feature.  This is not found persuasive because the invention as claimed in claim 1 is a material, and thus is only limited by positive recitations of structure/composition. "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). Because the composition disclosed by Heidenreich is substantially similar to the instantly claimed composition, the composition disclosed by Heidenreich would naturally possesses the claimed properties. Products of identical composition may not have mutually exclusive properties.  See MPEP 2112.01 and In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990). 
Furthermore, all of the limitations of claim 1 after “A material for storing and releasing oxygen, consisting of a reactive ceramic made of copper, manganese, and iron oxides” relate to methods of using the material and properties of the material, and thus those limitations after “A material for storing and releasing oxygen, consisting of a reactive ceramic made of copper, manganese, and iron oxides” do not limit the structure of the material. Therefore, the only limitations in claim 1 which limit the structure of the material are “A material for storing and releasing oxygen, consisting of a reactive ceramic made of copper, manganese, and iron oxides”.
Applicant further argues that because the WIPO did not make a lack of unity objection, the USPTO should not make a lack of unity objection. Examiner reminds Applicant that the USPTO is not bound by any decisions made by the WIPO. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/01/2022 (See MPEP 2173.05(q)).
As an aside, Examiner notes that claims 11-13 are directed to a non-statutory class of invention, but are not rejected because they are withdrawn. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the oxygen partial pressure" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the passing through the transition region" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the passing through the transition region" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
All claims not specifically addressed are rejected due to their dependence on an otherwise rejected claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-9 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heidenreich et al. (DE102012025205 to Heidenreich, hereinafter referred to as Heidenreich).
Regarding claim 1, Heidenreich discloses a material for storing and releasing oxygen, consisting of a reactive ceramic made of copper, manganese and iron oxides and (see Heidenreich at [0054] from the machine translation, disclosing tablets pressed from a powder mixture consisting of 47.3% by mass Cu2O, 44.9% by mass Fe2O3, and 7.8% by mass Mn2O3, which Examiner notes corresponds to copper, manganese, and iron respectively). 
While Heidenreich does not explicitly disclose wherein, subject to the oxygen partial pressure of a surrounding atmosphere and/or an ambient temperature, the reactive ceramic has a transition region that can be passed through any number of times, said transition region being between a discharge threshold state of a three-phase crednerite/cuprite/hausmannite mixed ceramic and a charge threshold state of a two-phase spinel/tenorite mixed ceramic, wherein a passing through the transition region from the discharge threshold state towards the charge threshold state is associated with oxygen uptake and a passing through the transition region from the charge threshold state towards the discharge threshold state is associated with oxygen release, these are inherent properties dependent upon the composition, and the composition disclosed by Heidenreich is sufficiently similar to the instantly claimed composition such that these properties are naturally present. Furthermore, as explained above, claim limitations directed towards utilizing a material within the body of a claim directed towards a material do not further limit the structure of the material, and thus do not further limit the scope of the claim. 
Regarding claim 3, Heidenreich discloses the reactive ceramic has an oxygen storage capacity of 4.0 to 6.5% by mass (see Heidenreich at [0055] from the machine translation, disclosing upon reduction … a mass loss of the ceramics of 4.7% by mass. Examiner notes this correlates with an oxygen storage capacity of 4.7%).
Regarding claim 4, while Heidenreich does not explicitly disclose that in the reactive ceramic, the passing through the transition region between the discharge threshold stare and the charge threshold state is feasible in both directions in a temperature range of 400°C to 1200°C, this is a property dependent upon the composition, and the composition disclosed by Heidenreich is sufficiently similar to the instantly claimed composition such that these properties are naturally present.
Regarding claim 5, while Heidenreich does not explicitly disclose the reactive ceramic has self-porosification due to the oxygen emission during passing through the transition region towards the discharge threshold state, wherein a porosity in the range of 25% by volume to 50% by volume occurs in the reactive ceramic, this is a property of the material once it’s been treated or passed through the transition region. Therefore, this limitation does not further limit the structure of the material of claim 1. 
Regarding claim 6, Heidenreich discloses the reactive ceramic has an additive of up to 25 mole% of aluminum, nickel, cobalt, chromium and/or lithium (see Heidenreich at [0054] from the machine translation, disclosing a mixture that comprises no aluminum, nickel, cobalt, chromium, or lithium).
Regarding claim 7, while Heidenreich does not explicitly disclose that the reactive ceramic is corrosion-resistant to carbon oxide containing gases and/or sulfur oxide containing gases this is a property dependent upon the composition, and the composition disclosed by Heidenreich is sufficiently similar to the instantly claimed composition such that these properties are naturally present.
Regarding claim 8, while Heidenreich does not explicitly disclose that the reactive ceramic can be introduced into a reaction vessel as a loose filling of fragments, pellets or granulated bodies on a material carrier or as an applied material layer on material carrier this is a property dependent upon the composition, and the composition disclosed by Heidenreich is sufficiently similar to the instantly claimed composition such that these properties are naturally present.
Regarding claim 9, while Heidenreich does not explicitly disclose that in the reactive ceramic, the passing through the transition region from the charge threshold state toward the discharge threshold state is inducible by applying a vacuum or by acting upon with water vapor and/or other gases that are low in oxygen or free from oxygen this is a property dependent upon the composition, and the composition disclosed by Heidenreich is sufficiently similar to the instantly claimed composition such that these properties are naturally present.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heidenreich et al. (DE102012025205 to Heidenreich, hereinafter referred to as Heidenreich).
Regarding claim 2, Heidenreich discloses the reactive ceramic has a chemical composition in which the substance proportion between the portion of copper and the combined portion of manganese and iron is between 0.7/0.3 and 0.4/0.6 (see Heidenreich at [0054] from the machine translation, disclosing tablets pressed from a powder mixture consisting of 47.3% by mass Cu2O, 44.9% by mass Fe2O3, and 7.8% by mass Mn2O3. 0.7/0.3 reduces to 2.3 and 0.4/0.6 reduces to 0.66, simplifying the claimed range to between 2.3 and 0.66. The combined proportion of manganese and iron is 44.9+7.8=52.7. The substance proportion between copper and the combined portion of manganese and iron is 47.3/52.7= 0.89, which is within the claimed range.), and the substance proportion between manganese and iron is between 0.2/0.8 and 0.99/0.01 (see Heidenreich at [0054] from the machine translation, disclosing tablets pressed from a powder mixture consisting of 47.3% by mass Cu2O, 44.9% by mass Fe2O3, and 7.8% by mass Mn2O3. 0.2/0.8 reduces to 0.25, and 0.99/0.01 reduces to 99, simplifying the claimed range to between 0.25 and 99. The substance proportion between manganese and iron is 7.8/44.9=0.17, which is close to touching the claimed range. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. (see MPEP 2144.05(I), second paragraph).).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        






/CAMERON K MILLER/Examiner, Art Unit 1731